Citation Nr: 0814282	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).  In that rating decision, the 
RO granted service connection for depressive disorder, and 
awarded a 30 percent disability rating for that disorder 
effective from May 14, 2001.  The veteran perfected an appeal 
as to the initially assigned rating.

In March 2007, the veteran testified during a video 
conference hearing before the undersigned.

In an August 2007 decision, the Board granted a 70 percent 
disability rating for the depressive disorder.  The veteran 
subsequently appealed that Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2008, while this case was pending at the Court, VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court: vacate the 
Board's August 2007 decision to the extent the Board's grant 
denied an initial rating in excess of 70 percent, and remand 
the case to the Board with instructions for further 
development.  

In January 2008, the Court issued an Order granting the Joint 
Motion.  Thereby the Court vacated the Board's August 2007 
decision as to that part of the Board decision that denied an 
initial rating in excess of 70 percent for a depressive 
disorder; and remanded the case to the Board.  

In a March 2008 letter, the veteran's representative referred 
to a claim for "unemployability in both appeals."  That 
statement implies that there is an appeal of a claim for 
entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).  
While there was a previous claim for a TDIU, in a September 
2006 rating decision the RO denied that claim and the veteran 
did not initiate an appeal from that decision.  Therefore, 
the Board determines that the record thereby raises an 
inferred claim for TDIU.  That claim is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that further development by VA was required.  Noting that VA 
had failed in attempts to obtain records associated with a 
claim for disability benefits from the Social Security 
Administration (SSA), the parties instructed VA to make 
another attempt to obtain those records.  

As background, the record shows that in a January 2005 
letter, the State of New Hampshire Department of Education 
Disability Claims Adjudicator notified the RO that the 
veteran had applied for disability benefits under the Social 
Security Act, for disability due to skin disorder/chronic 
adjustment disorder.  The Claims Adjudicator 
requested that VA send a copy of all medical records from the 
veteran's claims file, dated from December 2001 to the 
present.  Subsequently, enclosed with a January 2005 letter 
to the Social Security Disability Determination Service, the 
RO furnished a copy of the information requested.  The record 
reflects that SSA granted disability benefits to the veteran.    

In August 2005, VA submitted a request to SSA NRC (National 
Record Center), "The Caves," requesting SSA disability 
records, which presumably would include the VA medical 
records provided to SSA in January 2005.  In a September 2005 
reply, SSA NRC notified the RO that the request had been 
forwarded to the jurisdictional office, and that any follow-
ups should be directed to "PSCI fax 718-557-3570."  In a 
subsequent communication that month, SSA NRC notified the 
veteran that their file for the veteran contained no medical 
records.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as SSA records.  See Counts v. Brown, 6 Vet. 
App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 
140 (1993) (in deciding a claim for an increased rating, the 
SSA's decision is 'pertinent' to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).   

38 U.S.C.A. § 5105 requires that evidence filed with either 
the SSA or VA must be made available to the other agency if 
needed.  38 U.S.C.A. § 5106 provides that other Federal 
agencies, such as SSA, shall provide such information to VA 
as requested by VA for purposes of determining eligibility 
for or amount of benefits, or verifying other information.
  
Based on the foregoing, the Board must renew its efforts to 
obtain all records pertaining to the SSA decision, as such 
records may be relevant to the claims for VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991). 

Most recently in a March 2008 letter, the veteran's 
representative advised the Board that the veteran requested a 
hearing in the matter of the appeal.  The RO should determine 
the type of hearing that the veteran desires, and schedule 
the hearing requested.  The Board finds that this additional 
hearing will not merely be a cumulative exercise, as the 
question before the Board at the present time (e.g., whether 
a total (100) percent evaluation, rather than an evaluation 
in excess of 30 percent, is warranted) is different in nature 
and as the case has now been returned to the Board from the 
Court.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request copies of 
any disability determination and 
associated medical records containing 
evidence pertaining to the veteran.  In 
this regard, notify SSA that VA provided 
medical records to SSA in January 2005.  
Request SSA to research all possible 
locations for any medical records 
associated with SSA's grant of the 
veteran's claim for disability benefits.  
Indicate in the claims file any SSA 
negative research response or failure to 
respond.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

3.  Contact the veteran and determine the 
type of hearing (e.g., hearing officer, 
Travel Board, video conference) that the 
veteran desires, and schedule the hearing 
requested as soon as it is practically 
possible.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



